437 F.2d 959
Alex CLARK, John T. Magee, and Robert Turner, Plaintiffs-Appellees,v.AMERICAN MARINE CORPORATION, Defendant-Appellant.
No. 30034.
United States Court of Appeals, Fifth Circuit.
February 10, 1971.

Richard C. Keenan, Samuel Lang, Fred A. Kullman, Kullman, Lang, Keenan, Inman & Bee, New Orleans, La., for appellant.
A. M. Trudeau, Jr., Lolis E. Elie, New Orleans, La., Franklin E. White, Jack Greenberg, James M. Nabrit. III. William L. Robinson, Robert Belton, Sylvia Drew, New York City, for appellees.
Marian Halley, Russell Specter, Deputy Gen. Counsel, Equal Employment Opportunity Comm., Washington, D. C., Stanley P. Hebert, Gen. Counsel, Washington D.C., amici curiae for Equal Employment Opportunity Commission.
Appeal from the United States District Court for the Eastern District of Louisiana; Alvin B. Rubin, Judge.
Before JOHN R. BROWN, Chief Judge, WISDOM, and RONEY, Circuit Judges.
PER CURIAM:


1
The only question this appeal presents is whether the district court's award of attorneys' fees was reasonable within the meaning of Section 706(k) of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-5(k). The judgment is affirmed for the reasons stated in Judge Alvin Rubin's opinion order dated April 24, 1970, Clark v. American Marine Corporation, D.C., 320 F. Supp. 709.